DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Argument:

    PNG
    media_image1.png
    95
    601
    media_image1.png
    Greyscale

Response:
The examiner disagrees. While “artificial intelligence” and the prioritizing computational resources have been removed, “confidence level” and “pre-determined patterns” have simply been reworded. The issue with these features isn’t the word choice, it is the lack of description in the specification. See revised rejection.

Argument:

    PNG
    media_image2.png
    422
    730
    media_image2.png
    Greyscale

Response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the rejections the examiner relies on the combination of references, not the references individually to teach the referenced features. Applicant has not demonstrated that the combination would be nonobviousness or that the combination would not teach the claimed elements.

Claim Objections
Claims 4 is objected to because of the following informalities:  the claim should say “The self-checkout system of claim 1” rather than just “The self-checkout system”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163(I): To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
MPEP 2163(I)(A): An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.
All claims contain the feature “number”. However the specification just mentions a confidence level being calculated using AI, but does not give any algorithm or further 
All claims mention “patterns”. However similar to as above, the specification just mentions the concept, but does not describe what kind of pattern is used. No further description/algorithms are given. One of ordinary skill in the art would not conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 10268983 B2) in view of Dey (US 20170169440 A1), Nakdimon (US 20190073627 A1) and Meyer (US 20150235577 A1).
Regarding claim 1, Kumar discloses:

	at least one shelf, wherein items are displayed on the at least one shelf (column 4 line 30, also see fig. 2);
	a set of cameras coupled to the self-checkout system (fig. 2 cameras 208), wherein the set of cameras is configured to capture video information of the items on the at least one shelf, wherein the set of cameras is configured to track any shopper (fig. 2); and
	a cloud based server (203) coupled to the set of cameras via internet connections (column 8 line 27), wherein the cloud based server is configured to use computational resources to process the video information from the set of cameras (column 8 20-40), wherein the cloud based server is configured to compute total price of the item removed by a shopper of the any shopper and charge the shopper the total price of the items and count as an transaction (column 3 23-37 user charged for items as they leave the store, inherent calculation of appropriate price/taxes/etc).
Kumar fails to disclose:
1) wherein the transaction is given a number, wherein the transaction with the number  lower than a pre-determined value is distributed to a set of persons via mobile devices for manual review, wherein the set of person can correct any errors during the manual review.
2) a set of visual indicators coupled to the at least one shelf, wherein the set of visual indicators are coupled to blink to identify the geo-location of the at least one shelf, wherein the set of visual indicators are configured to blink patterns to convey digital data to the cloud based server via the set of cameras, wherein one type of the digital data is 

Regarding the feature, “wherein the transaction is given a number, wherein the transaction with the number  lower than a pre-determined value is distributed to a set of persons via mobile devices for manual review, wherein the set of person can correct any errors during the manual review”, the examiner points out claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (see MPEP 2111.04). Claim 1 structurally has a 1) at least one shelf, 2) a set of cameras and 3) a cloud based server. Claim 1 does not recite any of those structures as performing the number giving or the distribution to mobile devices. Thus those features are not limiting and not given patentable weight. However the examiner points out that Landers discloses triggering audits based on a confidence level (column 7 line 4+) and Kumar discloses confirming events using mobile devices. So the examiner would likely reject these features if they are amended to be performed by a structural element of the system.

Kumar fails to disclose:
2) a set of visual indicators coupled to the at least one shelf, wherein the set of visual indicators are coupled to blink to identify the geo-location of the at least one shelf, 

However Dey discloses a shelf conveying a unique ID related to a physical location of the shelf, which is related to a physical location of the shelf, thereby identifying the geo-location of the shelf (paragraph 82-91). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kumar by using an ID to convey shelf information. The motivation for the combination is capturing shopper behavior (paragraph 1). 
Kumar as further modified still fails to disclose:
1) the information being conveyed to the server through visual indications captured by cameras
2) visual indicators being configured to direct a shopper to a specific item the shopper has purchased before, or an item on the shopper’s request, or an item that has a special discount

However Nakdimon discloses conveying information through visual indications to a camera (paragraph 42 LEDs sending messages to cameras). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kumar 

Kumar as further modified still fails to disclose:
2) visual indicators being configured to direct a shopper to a specific item the shopper has purchased before, or an item on the shopper’s request, or an item that has a special discount
Meyer does disclose visual indicators directing a shopper to an item with a discount (paragraph 36 begin flashing or otherwise indicating the special promotion or sale to the consumer.). It would have been obvious to one of ordinary skill in the art to combine this teaching with Kumar as modified. The motivation for the combination is product promotion (paragraph 3).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Dey, Nakdimon and Meyer.as applied to claim 1 above, and further in view of Palaniappan (US 10332066 B1).
Regarding claim 2, Kumar as modified further discloses wherein a set of load sensors are placed on at least one shelf, wherein the set of load sensors are considered to measure load data (Kumar column 7 25-30). But Kumar fails to disclose the sensors in the corners. However Palaniappan discloses sensors in the corners (column 3 1-10). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kumar as modified by placing load sensors in the corners. The motivation for . 
Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Dey, Nakdimon, Meyer.and Palaniappan as applied to claim 2 above, and further in view of Jiang (US 10438277 B1).
Regarding claim 3, Kumar as modified fails to disclose the sensors, visual indicators and cameras using POE. However Jiang discloses components using POE (column 16 line 36). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kumar as modified by powering components using POE. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Kumar as modified differs from the claimed invention in how the components are power. Kumar’s power source is unclear. Jiang discloses POE. One of ordinary skill in the art having benefit of the disclosure could have applied any known way of powering components.
Regarding claim 4, Kumar as modified fails to disclose and Meyer further discloses: a set of indicators coupled to the shelf system, wherein each of the set of indicators is placed under each item coupled to the shelf system (paragraph 33 undermounting), wherein the each of the set of indicators is configured to blink when the each item above the each of the set of indicators is removed (paragraph 35 item removed can result in light illumination, which per page 4 claim 4 could be flashing i.e. blinking). It would have been obvious to one of ordinary skill in the art to combine this teaching with .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 10268983 B2) in view of Seres (US 20200125854 A1), Dey and Nakdimon. 
Regarding claim 5, Kumar discloses:
5. (Original) A self-checkout system, comprising:
	at least one shelf, wherein items are displayed on the at least one shelf (column 4 line 30, also see fig. 2);
	a set of cameras, wherein the set of cameras is configured to capture video information of the item on the at least one shelf (fig. 2 cameras 208);
	a cloud based server (203) coupled to the set of cameras via internet connections (column 8 line 27), wherein the cloud based server is configured to use computational resources to process the video information from the set of cameras (column 8 20-40), wherein the cloud based server is configured to receive information of the location of the item removed (fig. 4), wherein the cloud based server is configured to compute total price of the item removed by a shopper and charge the shopper the total price of the items and count as an transaction (column 3 23-37 user charged for items as they leave the store), 

Kumar fails to disclose:
1) the cameras being coupled to the shelves.
2) wherein the transaction is given a number, wherein the transaction with the number  lower than a pre-determined value is distributed to a set of persons via mobile devices 
3) a set of visual indicators coupled to the at least one shelf, wherein the set of visual indicators are coupled to blink to identify the geo-location of the at least one shelf, wherein the set of visual indicators are configured to blink patterns to convey digital data to the cloud based server via the set of cameras, wherein one type of the digital data is unique ID of the at least one shelf, wherein the unique ID is related to the physical location of the at least one shelf.


However Seres discloses cameras coupled to shelves to track items (paragraph 26). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kumar by positioning cameras on the shelves. The motivation for the combination is cost efficiency, simplicity and error reduction (paragraph 6).

Kumar as modified still fails to disclose:
2) wherein the transaction is given a number, wherein the transaction with the number  lower than a pre-determined value is distributed to a set of persons via mobile devices for manual review ,wherein the set of person can correct any errors during the manual review.

However regarding this feature the examiner points out claim scope is not limited by claim language that suggests or makes optional but does not require steps to be 

Kumar as modified still fails to disclose:
3) a set of visual indicators coupled to the at least one shelf, wherein the set of visual indicators are coupled to blink to identify the geo-location of the at least one shelf, wherein the set of visual indicators are configured to blink patterns to convey digital data to the cloud based server via the set of cameras, wherein one type of the digital data is unique ID of the at least one shelf, wherein the unique ID is related to the physical location of the at least one shelf.

However Dey discloses a shelf conveying a unique ID related to a physical location of the shelf, which is related to a physical location of the shelf, thereby identifying the geo-location of the shelf (paragraph 82-91). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kumar by using an ID to convey shelf information. The motivation for the combination is capturing shopper behavior (paragraph 1). 

1) the information being conveyed to the server through visual indications captured by cameras

However Nakdimon discloses conveying information through visual indications to a camera (paragraph 42 LEDs sending messages to cameras). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kumar as modified by using LEDs to convey information. The motivation for the combination is efficient detection of changes in physical inventory (paragraph 1). 




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Seres, Dey and Nakdimon as applied to claim 5 above, and further in view of Palaniappan (US 10332066 B1).
Regarding claim 6, Kumar as modified further discloses wherein a set of load sensors are placed on at least one shelf, wherein the set of load sensors are considered to measure load data (Kumar column 7 25-30). But Kumar fails to disclose the sensors in the corners. However Palaniappan discloses sensors in the corners (column 3 1-10). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kumar as modified by placing load sensors in the corners. The motivation for . 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Seres, Dey, Nakdimon and Palaniappan as applied to claim 6 above, and further in view of Jiang (US 10438277 B1).
Regarding claim 7, Kumar as modified fails to disclose the sensors and cameras using POE. However Jiang discloses components using POE (column 16 line 36). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kumar as modified by powering components using POE. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Kumar as modified differs from the claimed invention in how the components are power. Kumar’s power source is unclear. Jiang discloses POE. One of ordinary skill in the art having benefit of the disclosure could have applied any known way of powering components.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Seres, Dey and Nakdimon as applied to claim 5 above, and further in view of Meyer (US 20150235577 A1).
Regarding claim 8, Kumar as modified fails to disclose the additional subject matter. However Meyer does disclose visual indicators directing a shopper to an item with a discount (paragraph 36 begin flashing or otherwise indicating the special promotion or sale to the consumer.). It would have been obvious to one of ordinary skill in the art to .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 10268983 B2) in view of Seres (US 20200125854 A1), Dey and Nakdimon. 

Regarding claim 9, Kumar, Seres, Dey and Nakdimon as per rejection of claim 5 above disclose all the subject matter of the claimed invention except:
1) the cameras being coupled to the shelves whereas another shelf contains a mirror on the another shelf's bottom, where the at least one shelf has a camera of the set of cameras pointing up at the mirror of the another shelf, with a field of view of any items on the at least one shelf

However Seres further discloses cameras coupled to shelves to track items where the at least one shelf has a camera of the set of cameras pointing up at the mirror of the another shelf, with a field of view of any items on the at least one shelf
 (paragraph 26, fig. 1, fig. 5). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kumar as modified by positioning cameras on the shelves with mirrors. The motivation for the combination is cost efficiency, simplicity and error reduction (paragraph 6).

11.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Seres, Dey, Nakdimon and Palaniappan (US 10332066 B1).
Regarding claim 10, Kumar, Seres, Dey, Nakdimon and Palaniappan as per rejection of claim 6 above disclose all the subject matter of the claimed invention except:
1) the cameras being coupled to the shelves whereas another shelf contains a mirror on the another shelf's bottom, where the at least one shelf has a camera of the set of cameras pointing up at the mirror of the another shelf, with a field of view of any items on the at least one shelf

However Seres further discloses cameras coupled to shelves to track items where the at least one shelf has a camera of the set of cameras pointing up at the mirror of the another shelf, with a field of view of any items on the at least one shelf
 (paragraph 26, fig. 1, fig. 5). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kumar as modified by positioning cameras on the shelves with mirrors. The motivation for the combination is cost efficiency, simplicity and error reduction (paragraph 6).

12.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Seres, Dey, Nakdimon, Palaniappan and Jiang (US 10438277 B1).
Regarding claim 11, Kumar, Seres, Dey, Nakdimon, Palaniappan and Jiang as per rejection of claim 7 above disclose all the subject matter of the claimed invention except:
1) the cameras being coupled to the shelves whereas another shelf contains a mirror on the another shelf's bottom, where the at least one shelf has a camera of the set of cameras pointing up at the mirror of the another shelf, with a field of view of any items on the at least one shelf

However Seres further discloses cameras coupled to shelves to track items where the at least one shelf has a camera of the set of cameras pointing up at the mirror of the another shelf, with a field of view of any items on the at least one shelf
 (paragraph 26, fig. 1, fig. 5). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kumar as modified by positioning cameras on the shelves with mirrors. The motivation for the combination is cost efficiency, simplicity and error reduction (paragraph 6).
13.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Seres, Dey, Nakdimon and Meyer
Regarding claim 12, Kumar, Seres, Dey and Nakdimon as per rejection of claim 8 above disclose all the subject matter of the claimed invention except:
1) the cameras being coupled to the shelves whereas another shelf contains a mirror on the another shelf's bottom, where the at least one shelf has a camera of the set of cameras pointing up at the mirror of the another shelf, with a field of view of any items on the at least one shelf

However Seres further discloses cameras coupled to shelves to track items where the at least one shelf has a camera of the set of cameras pointing up at the mirror of the another shelf, with a field of view of any items on the at least one shelf
 (paragraph 26, fig. 1, fig. 5). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kumar as modified by positioning cameras on the shelves with mirrors. The motivation for the combination is cost efficiency, simplicity and error reduction (paragraph 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.